Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on February 9, 2021 has been entered. Applicant’s amendments to the claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed November 12, 2020. Claim 10 has been cancelled by applicant and claims 1-2, 4-7, 9, 12, 14, 16-17 and 19-20 remain pending in the current application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-7, 9-10, 12, 14, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US PG Pub 2014/0174256) hereinafter Takahashi in view of Hino and Nakano.
Hino et al. (JP2010-277868 with provided Espacenet machine translation) hereinafter Hino
Nakano (JP2007323868 with provided Espacenet machine translation) hereinafter Nakano
As to claims 1 and 4, Takahashi discloses a method for efficiently recovering valuable metals from waste batteries, such as lithium-ion batteries (Takahashi, paragraph [0001]). Takahashi discloses that this process involves a dry step and a wet step (Takahashi, Fig 1). Takahashi discloses the dry step includes performing a melting step including melting the waste batteries at around 1,500° C (Takahashi, paragraph [0033]). Takahashi discloses that the melting step produces an alloy of valuable metals, such as nickel, cobalt, and copper, 
As Takahashi discloses heating and melting scrap from the waste batteries to form an alloy of valuable metals, such as nickel, cobalt, and copper, this will be interpreted as meeting the claim limitation as there is heating and melting and it thereby reduces the scrap lithium ion cell.

However, Takahashi does not explicitly disclose where the alloy containing copper, nickel, and cobalt is brought into contact with a nitric acid in a joint presence of a sulfurizing agent, and a solid containing copper and a leachate containing nickel and cobalt are obtained nor does Takahashi disclose where the nitric acid and sulfurizing agent are simultaneously brought into contact with the alloy or where the sulfurizing agent is brought into contact with the alloy before the nitric acid.
As noted above, Takahashi does disclose a wet step for recovering the metals and Takahashi discloses that the wet step is not restricted and may be performed using a conventionally known method (Takahashi, paragraph [0046]). Takahashi discloses that generally the alloy is subjected to dissolution with acid (the dissolution step), and then an element separation step is performed, in which deironization, separation and recovery of copper, nickel/cobalt separation, recovery of nickel, and recovery of cobalt are conducted in this order, so that valuable metal elements are successfully recovered (Takahashi, paragraph [0046]).
Hino relates to a method for simply, safely, and efficiently recovering aluminum, copper, manganese, cobalt, nickel, and lithium from a used lithium ion secondary battery (Hino, abstract). Hino teaches that the solids obtained from the lithium ion battery are dissolved in 
However, Hino does not explicitly disclose using nitric acid. 
Nakano relates to a method of recovering an electrode-constituting metal from a lithium battery capable of recovering a transition metal from the lithium battery with a high yield and high purity (Nakano, abstract). Nakano teaches by mixing the material to be treated and the acidic solution and introducing a sulfiding agent, the transition metal can be eluted from the material to be treated and the impurity metal can be separated (Nakano, paragraph [0030]). Nakano teaches the acidic solution is not particularly limited, and for example, sulfuric acid, hydrochloric acid, nitric acid and the like can be used (Nakano, paragraph [0030]). Nakano teaches that the impurity metal can be precipitated as a sulfide and the transition metal can be separated as a (sulfuric) acid solution (filtrate) and in particular, copper can be effectively precipitated as copper sulfide (Nakano, paragraph [0032]).

As Takahashi already discloses a wet step involving dissolution with acid and it further discloses that the wet step for separation is not particularly limited (Takahashi, paragraph [0046]), it would have been obvious to one of ordinary skill in the art at the time of filing to 

The combination of Takahashi, Hino, and Nakano do not explicitly disclose where the nitric acid and sulfurizing agent are simultaneously brought into contact with the alloy, where the sulfurizing agent is first contacted with the alloy and then the nitric acid is brought into contact with the alloy, nor where the nitric acid is not brought into contact with the alloy in the state where there is no sulfurizing agent. 
However, Nakano discloses that by mixing the material to be treated and the acidic solution and introducing a sulfiding agent, the transition metal can be eluted from the material to be treated and the impurity metal can be separated (Nakano, paragraph [0030]).
Further, Hino teaches that from the aqueous solution obtained from the previous step, 25 mass% sodium hydrosulfide corresponding to 3 times molar ratio to Cu in the aqueous solution is added (Hino, paragraph [0019]; as the aqueous solution would still have sulfuric acid in it, the acid would be in a joint presence with the sulfurizing agent).
The MPEP notes in 2144.04(III)(C) that changes in the sequence of adding ingredients is prima facie obvious in the absence of unexpected results. See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
As all that separates the present method from the claimed method is the order in which the nitric acid is added, there is a prima facie case that the current claim is obvious in light of the disclosed method in Takahashi, Hino, and Nakano.

As to claim 2, Hino teaches that from the aqueous solution obtained from the previous step, 25 mass% sodium hydrosulfide corresponding to 3 times molar ratio to Cu in the aqueous solution is added (Hino, paragraph [0019]).

As to claim 5, the combination of Takahashi, Hino, and Nakano does not explicitly disclose where the alloy is a powder material, and a particle diameter of the alloy containing copper, nickel, and cobalt is less than or equal to 300 μm.
Takahashi does disclose that the alloy is cooled and obtained in the form of grains (meeting the limitation of a powder material) at the end of the dry step as this makes it possible to perform a dissolution step in a short period of time in the later wet step (Takahashi, paragraph [0041]). Takahashi discloses that the grain preferably has an average surface area in the range of 1 mm2 to 300 mm2 (Takahashi, paragraph [0043]).
While Takahashi does not disclose a specific diameter of its particles, the process of water cooling molten alloys in agitated water to produce these sorts of grains will produce a material with a roughly spherical shape. Even if one assumes a perfect sphere, and knowing that the area of a sphere is equal to                         
                            4
                            ×
                            π
                            ×
                            
                                
                                    r
                                
                                
                                    2
                                
                            
                        
                    , the particle size can be calculated. For the lower bounds (1 mm2), this gives a radius of 0.28mm and a particle diameter of 0.56 mm (560 μm). The upper bound (100 mm2), gives a radius of 2.8 mm and a particle diameter of 5.6 mm. 2 would have smaller particle size than a perfect sphere. 
It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor. (MPEP 2144.05) Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Thus, there is a prima facie case that the grains disclosed by Takahashi being as small as 560 μm would render the currently claimed range of particle diameter of less than or equal to 300 μm obvious to produce. Takahashi notes that the processing time of the wet step needs to be short, and in particular, the dissolution step needs to be performed in a short period of time (Takahashi, paragraph [0042]). As Takahashi notes that the reaction rate increases as the particle size of the metal that is exposed to the solution in the wet step decreases (Takahashi, paragraph [0043]), Takahashi provides a motivation for smaller particle sizes that fall below the disclosed range in Takahashi. This would be readily apparent to one of ordinary skill as smaller particle sizes would increase the surface area exposed to the solution in relation to the mass of the alloy added, thereby also increasing the reaction rate. Thus, it would be readily understood that a smaller particle size for the alloy would be preferable as opposed to placing a lump of the alloy in solution that would limit the surface area available for the acid and sulfurization agent to act upon.  
Note that while Takahashi states that “if the surface area or the weight is less than the lower limit of the range, a problem may occur in which the particles are too small and thus difficult to handle and a reaction occurs too rapidly so that it will be difficult to dissolve the 

As to claims 6 and 7, Nakano discloses after sulfurization, a step of mixing a transition metal and a stronger alkaline solution than the alkaline solution (for example, aqueous ammonia solution) used in an earlier alkali mixing step and the transition metal can be precipitated as a hydroxide (Nakano, paragraph [0035]). As copper is a transition metal and this process discloses precipitating out transition metal impurities, this process reads on claims 6 and 7.

As to claim 9, it is rejected for the same reasons stated in the rejection of claim 4 above.

As to claim 10, the scope of the claim is unclear as it purports to depend from claim 3 which has been cancelled, see 112(b) rejection above. However, as claim 3 has been incorporated into claim 1, claim 10 is rejected for the same reasons stated in the rejection of claims 1 and 4 above.



As to claims 17 and 19, they are rejected for the same reasons stated in the rejection of claim 6 above.

As to claim 20, it is rejected for the same reasons stated in the rejection of claim 6 above.

Claims 5, 12, 14, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Takahashi, Hino, and Nakano as applied to claims 1-2, 4-7, 9-10, 12, 14, 16-17 and 19-20  above, and further in view of Buschow and Dreisinger:
Buschow, K.H. et al. Encyclopedia of Materials - Science and Technology, Volumes 1-11 - Hydrometallurgical Principles. Elsevier. (2001). Hereinafter Buschow
Dreisinger, David. "Copper leaching from primary sulfides: Options for biological and chemical extraction of copper." Hydrometallurgy 83.1-4 (2006): 10-20. Hereinafter Dreisinger
As to claim 5, the combination of Takahashi, Hino, and Nakano does not explicitly disclose where the alloy is a powder material, and a particle diameter of the alloy containing copper, nickel, and cobalt is less than or equal to 300 μm.
Takahashi does disclose that the alloy is cooled and obtained in the form of grains at the end of the dry step as this makes it possible to perform a dissolution step in a short period of time in the later wet step (Takahashi, paragraph [0041]). 
size reduction as this accelerates leaching or makes the minerals amenable to concentration (Buschow, pg. 3977, first paragraph under section 2).
Dreisinger relates to copper leaching from primary sulfides (Dreisinger, title). Dreisinger teaches a number of different sulfate-based copper hydrometallurgy processes for ore or concentrate treatment (Dreisinger, pg. 12, Table 1). In Table 1, Dreisinger teaches in these methods that the ore or concentrate are grinded to particle sizes ranging from 5-100 μm (Dreisinger, pg. 12, Table 1).
As Takahashi, Hino, and Nakano do not explicitly disclose a particle size, but Takahashi notes that the processing time of the wet step needs to be short, and in particular, the dissolution step needs to be performed in a short period of time (Takahashi, paragraph [0042]), one of ordinary skill would naturally look to the art to determine an appropriate particle size to carry out and enhance the speed of acid leaching. Thus it would have been obvious to one of ordinary skill in the art at the time of filing to substitute a step of grinding to the particle size of 5-100 μm as taught by Dreisinger to the method of recovering metals from Lithium batteries disclosed by the combination of Takahashi and Nakano thereby accelerating the leaching and making the minerals amenable to concentration (Buschow, pg. 3977, first paragraph under section 2).
	Note that while Takahashi states that “if the surface area or the weight is less than the lower limit of the range, a problem may occur in which the particles are too small and thus 
As to claims 12, 14, and 16, they are rejected for the same reasons stated in the rejection of claim 5 above.
As to claim 20, it is rejected for the same reasons stated in the rejection of claim 6 above.
Terminal Disclaimer
The terminal disclaimer filed on February 9, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/641669 or 16/648826 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed February 9, 2021 have been fully considered but they are not persuasive. 

With respect to the double patenting rejection, the terminal disclaimer filed on February 9, 2021 cures the previous issue and the rejection is withdrawn. 

With respect to the 103 rejection, applicant argues that the present amendment – “provided that the nitric acid is not brought into contact with the alloy in a state where there is no sulfurizing agent” – distinguishes the claims over the cited art as Hino teaches that nitric acid is brought into contact with the alloy in a state where there is no sulfurizing agent (the fifth step) and then sodium hydrosulfide is added to the aqueous solution (Applicant’s remarks, pg. 8).
However, as noted in the rejection above, this is merely a change in the order of the addition of components (see MPEP 2144.04(III)(C)). As there is a joint presence of acid and sulfurizing agent, it would be expected that the exact order of addition would not have an impact on the result.
Applicant argues that the currently claimed method could not be reached by changing the order of addition as Hino contains graphite as a main component in the leaching residue and the two step process is necessary to separate the leaching residue from the non-metal components (Applicant’s remarks, pg. 8-9). 
	The situation outlined by applicant in Hino would not be what a person of ordinary skill would face. The primary reference in the rejection (Takahashi) is primarily concerned with the removal of carbon (graphite) in the dry step before the resulting metal alloy is ever subjected to acid treatment and sulfurization to separate the metals (“For stable recovery of valuable metals, therefore, it is necessary to achieve stable oxidation of carbon.” (Takahashi, paragraph [0007]); 

	Applicant also alleges unexpected results and points to paragraph [0061] of the current application’s pre-grant publication that notes when the nitric acid is brought into contact with the alloy when there is no sulfurizing agent present, the leaching rate is insufficient and some non-targeted components such as iron may also be leached and create a load on the subsequent purification process (Applicant’s remarks, pg. 9).
	This is nothing more than an assertion that the acid exposure followed by sulfurization agent is inferior (“insufficient”, as stated at specification par. [0061]), but there is no data or supporting explanation to establish this position. In examples 1-3 from the current application which involve nitric acid, the alloy powder is mixed with elemental sulfur then added to nitric acid (pg. 20, lines 2-3) while the comparative example merely mixes the alloy powder with nitric acid (pg. 23, lines 1-7) and no sulfurization agent is added. Thus the specification has established the difference in results between the situation where (A) alloy powder and sulfur is combined and added to acid, and (B) where alloy powder is simply added to acid, but neither address the results of the situation disclosed by the combination of references, namely that of carrying out the reaction once the sulfurizing agent has been added after the nitric acid.  Applicant’s argument has not established that any difference, much less unexpected results, would occur based upon the order of adding the sulfurization agent when both the nitric acid and the sulfurization agent are added.  In other words, applicant’s alleged “insufficient” results only appear to occur when no sulfurization agent is added, rather than the process disclosed by the references where it is added.  While there may be an “insufficient” result when no sulfurization agent is added, there is nothing on the record to show or suggest that the results would be patentably distinct when both nitric acid and the sulfurization agent are added in either order and allowed to interact, as shown by the combination of references.
	The arguments made by counsel, with regards to unexpected results, cannot take the place of evidence in the record (MPEP 716.01(c)).
	Considering the evidence in the record and arguments made, applicant has not overcome the prima facie case that the order of addition of the sulfurization would be obvious to one of ordinary skill in the art based upon Takahashi, Hino, and Nakano. Therefore the rejection is maintained. 

	With respect to the dependent claims rejected in view of Buschow and Dreisingler in addition to Takahashi, Hino, and Nakano, applicant merely alleges that Buschow and Dreisingler do not cure the issues with the rejection. As the rejection has been maintained for the reasons stated above, there are no deficiencies necessary to cure and the rejections are likewise maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        


/JOSHUA S CARPENTER/Examiner, Art Unit 1733